DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has cancelled all of the previously rejected claims, the prior art of record fails to show a seal having the details, as set forth in claims that include elements such as a sealing ring constructed with a first portion folded over a second portion so as to define at least one inner annular space bounded by said first and second portions; and at least one hollow portion, which is at least partially annular, formed in said sealing ring in at least one of said first portion and said second portion, wherein said at least one hollow portion does not extend circumferentially completely about a central axis of the sealing ring (examiner notes that this limitation requires that the hollow portion be only partially annular and not completely annular such that the hollow portion cannot extend three hundred and sixty degrees around the ring and cannot for example be a complete annular cavity/hollow portion (and such would include when either installed or uninstalled)).  Relevant references, such as Chiproot et al. (US 2014/0001709) disclose a seal (10, 40, or 60) comprising: a sealing ring (10, 40, or 60 as they are disclosed as annular (see the abstract, etc.)) constructed with a first portion (e.g. one of 12, 22, or 42 (respectively)) folded over (as seen in Figs. 1-3) a second portion (the other of 12, 22, or 42 (respectively)) so as to define at least one inner annular space (18 or 48) bounded by said first and second portions (as seen in Figs. 1-3); and at least one hollow portion (e.g. 18, 24, 48, 20, 28, and 50 are all hollow portions), which is at least partially annular (as clearly seen in Figs. 1-3 with regards to 18 and 24, as seen in Figs. 2-3 as 20 and 50 extend at least partially around the circumference by virtue of existing in that direction, and as 48 is described as annular in paragraph [0017], etc.), formed in said sealing ring (as seen in Figs. 1-3) in at least one of said first portion and said second portion (as seen in Figs. 1-3 it is formed in either of the above identified first or second portion), wherein said at least one hollow portion comprises more than one hollow portion (e.g. as seen in Figs. 1-2 as the hollow portion 24 is divided by the rib 26 to from two of such, as 24 and 20 or 28 are separate portions, and/or as seen in Fig. 3 as there are plural of 18, 20, 48, and 50, etc.) which are asymmetric about a central axis of a radial cross-section of said sealing ring, the radial cross-section being taken along a radial plane that cuts through a diameter of said sealing ring (as seen in Figs. 1-2 as the hollow portions of 24 are considered asymmetric as claimed as the central axis of the radial cross-section (shown in Fig. 1) can either be defined as between the extreme axial ends of the cross-section or the mass average of such, which each would be slightly different due to parts such as the right most projection of 14, as seen in Figs. 1-2 as 20 and 28 are only on one side of a central axis of a radial cross-section of the seal, and/or as seen in Fig. 3 as 18 and 28 are not symmetric about any axis, as 40 and 50 are only on one side of a central axis of a radial cross-section of the seal, but fail to disclose at least that the hollow portion does not extend circumferentially completely about a central axis of the sealing ring.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675